DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive.
Objection to the abstract.
The rejection to the abstract is withdrawn.

Applicant argue that the prior art do not teach comparing the determined air gap length value to an air gap target value using the air gap controller.  Respectfully, the examiner disagree.  Krummel teaches a non-contact electrical machine air gap measurement tool for measuring air gap between the core of rotor and pole of rotor in electrical machinery with a control panel that displays minimum air gap measurement and displays graphic of surrounding pole. Krummel use a sensor to measure the air gap and in conjunction with the controller (control panel 34) via the digital signal form the converter that is in communication with the senor, process and display the minimum air gap measurement. That a measured air gap is display is indicative of the comparison that is made by first sensing the air gap and making determination of such measurement to insure that it is within the required parameters.  It is reasonable for one of ordinary skill to appreciate that a sensor is used to ensure that the air gap is within a prescribed limit. In doing so, Krummel use a sensor senses and compare with some stated parameter with 
Next as to outputting one or more control commands, Krummel teach generating a voltage signal proportional to the measured air gap, this voltage signal output is processed by the control panel and analog to digital converter 42. The control panel interpret the voltage signal and display the air gap at a minimum and maximum values.
As to the applicants argument of the calibration of the sensor, Krummel teach the calibration of the sensor to which one of ordinary skill would understand that since the sensor is sensing or detection a difference of the voltage and comparing that sense value to some predetermined value, the examiner is well within reasonable understanding that the sensor in connection with the converter and controller compares the air gap and make determination as to adjustment thereof due to the difference that is sensed in the voltage.  Krummel goes on to teach that if the measured air gap is not within the required dimensional tolerance, then the air gap is adjusted (such adjustment is done with the output of the voltage) to be within that range.  Adjustment of the air gap to within the required dimensional tolerance helps improve commutation, regulation, physical clearance, among other machine parameters. As one with skill in the art would understand, it is reasonable to consider the voltage that makes changes to the air gap, for that voltage to be understood as a command voltage. 
The applicant continue to argue that the voltage signal is not a command voltage, as discussed above and to reiterate, Krummel teach that if the measured air gap is not within the required dimensional tolerance, then the air gap is adjusted to be within that range.  Adjustment of the air gap to within the required dimensional tolerance (such as the length of the air gap) helps improve commutation. The adjustment is taken from the sensor and in conjunction with the 

As to claims 5-7 and 12 the examiner has respond to applicant argument with respect to their dependent from claim 1 and since these claim depends from that claim and the applicant’s argument is the same, the examiner response remain.
As to claim 8, 9, applicant arguments regarding comparing the determined air gap length etc, was responded to above and the examiner’s response remains.
As to claims 13, 19 and 20 the examiner has responded to applicant’s arguments regarding comparing the determined air gap length value.
Respectfully, the claimed limitations and those stemming from it are continued to be rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 9, 11, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krummel US 2017/0023348.

Regarding claim 1, Krummel disclosed a method of controlling a length of an air gap in an electric machine using an air gap (Para. 0018….. A non-contact electrical machine air gap) controller (case containing….. a control panel. See Fig. 4), the method comprising: 
determining an air gap length value for an electric machine at least in part using an air gap controller; (Para. 0028)	
comparing the determined air gap length value to an air gap target value using the air gap controller (Fig. 4, item 34); (Para. 0023) Note: the prior art disclose “The sensor 20 is also in communication with the A/D converter,” The examiner has interpreted this process as “comparing the determined air gap length value”.
and 
outputting one or more control commands (The voltage signal output of the sensor 20 is interpreted and processed by panel meters 28, 30, shown in FIG. 4, which get converted by the digital ("A/D") converter 42.) from the air gap controller (See Fig. 4) to one or more controllable devices (Fig. 2, item 20a) associated with an air gap control system when the determined air gap length (Fig. 2, item 12) value differs from the air gap target value by a predefined threshold; (Para. 0021, 0025)
wherein the one or more control commands are configured to impart a change to one or more operating parameters (The operating parameter is understand to be minimum air gap that is sensed/measured by the capacitance sensor 20a) associated with the air gap control system to adjust a length of an air gap between an outer surface of a rotor core and an inner surface of a The program corrects to the calibration curve, maintains each pole's profile and logs the minimum reading, accomplished through three major execution steps) Note: The operating parameter is understand to be minimum air gap that is sensed/measured by the capacitance sensor 20a, and the calibration curve is used to compare the operating parameter to impart changes and make adjustment the air gap. 

Regarding claim 2, Krummel disclosed the method of claim 1, comprising the air gap length (Fig. 1, item 12) value determined based at least in part on an air gap length model, (Para. 0018)
the air gap length model (Fig 1 item 12) configured to utilize one or more model inputs (the inputs are understood to be the data that are associated with the air gap which is sensed by sensor 20a) to calculate the air gap length value. (Para. 0019, 0020) In the embodiment shown in FIG. 2, capacitance probe 20a is in communication with wire 22.  The probe 20a is secured to the core 10 and arranged to face the pole 14 or other target being measured.  The probe 20a creates a capacitor between itself and the object being measured (pole 14).  The controller 20b (shown in FIG. 7) measures this capacitance. The examiner take note that the measuring of the target is interpreted as calculating the air gap.

Regarding claim 3, Krummel disclosed the method of claim 1, wherein the one or more controllable devices (Fig. 7) and/or the one or more operating parameters are associated with an electric machine and/or an air gap control system. (Para. 0018)

Regarding claim 4, Krummel disclose the method of claim 1, comprising: receiving at the air gap controller (Para. 0020, item 20b), one or more model inputs (Para. 0029.....the capacitance probe 20a,.....senses the air gap, and sends an electrical signal, in this instance a 16 kHz signal to the controller 20b.) comprising data (The A/D converter sends the sensor 20 output in a digital format or digitized form to the custom software onboard the control panel 34 that processes the data and produces the air gap measurement.) associated with the air gap control system; (Para. 0029)
wherein the one or more model inputs comprises one or more of: a user input (Para. 0031….. graphical user interface ("GUI")), a design specification, an operating parameter, an operating condition, and/or MMS data. (Para. 0026, 0031)

Regarding claim 9, Krummel disclosed the method of claim 1, wherein the one or more model inputs comprises one or more power sensor inputs provided by one or more power sensors (Fig. 7, item 20a), and/or one or more rotor speed inputs provided by one or more rotor speed sensors. (Para. 0025)

Regarding claim 11, Krummel disclosed the method of claim 1, wherein the one or more model inputs comprises one or more air gap length (item 124 and 5) inputs provided by one or more air gap sensors (See sensor item 20). (Para. 0021)

 Regarding claim 14, Krummel disclosed the method of claim 1, wherein the air gap target value comprises an adjusted air gap target value, the adjusted air gap target value having been provided by an air gap target model. (Para. 0024)


receiving at an air gap controller (item 20a), one or more model inputs (See inputs at item 28,30 and 42 of Fig. 7) comprising data associated with an air gap control system; (Para. 0029)
determining an adjusted air gap target value for an electric machine at least in part using the air gap controller; (Para. 0024)
comparing an air gap length value (comparing is understood to take place with the sensor 20a that measures the air gap and the calibration of the sensor) for the electric machine to the adjusted air gap target value using the air gap controller (Para. 0029…… the capacitance probe 20a, which is the PCR-50 probe for example, senses the air gap, and sends an electrical signal, in this instance a 16 kHz signal to the controller 20b.  The controller 20b is the MTI Accumeasure 9000, for example.); and 
outputting one or more control commands from the air gap controller to one or more controllable devices associated with the air gap control system when the air gap length value differs from the adjusted air gap target value by a predefined threshold; (See the output from the Capacitive Probe Controller to the COTS Panel metering and the Analog to Digital Converter)
wherein the one or more control commands are configured to impart a change to one or more operating parameters associated with the air gap control system to adjust a length of an air gap between an outer surface of a rotor core and an inner surface of a stator core of the electric machine. (Para. 0030…..The program corrects to the calibration curve, maintains each pole's profile and logs the minimum reading, accomplished through three major execution steps)



Regarding claim 17, Krummel disclosed the method of claim 15, wherein the air gap target model comprises a machine-learned model. (Para. 0024)

Regarding claim 18, Krummel disclosed the method of claim 15, wherein the machine-learned model utilizes a confidence score to set a margin of error for determining the adjusted air gap target value. (Para. 0024) Note the prior art shows at Fig. 5, a calibration report the examiner has interpret this report as the adjusted air gap target value.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krummel US 2017/0023348 in view of Hossain et al. US 2014/0339932.

Regarding claim 5, Krummel disclose the method of claim 1, 
Krummel do not disclose wherein the one or more model inputs comprises one or more coolant temperature inputs, the one or more coolant temperature inputs provided by one or more coolant temperature sensors; and/or wherein the one or more model inputs comprises one or more cooling air temperature inputs, the one or more cooling air temperature inputs provided by one or more cooling air temperature sensors. 
However, Hossain disclosed wherein the one or more model inputs (Fig. 1, items 106, 108 and 112…. Note: the examiner has identify inputs items 106, 108 and 112 as command inputs since they control data associated with the air gap control system) comprises one or more coolant temperature inputs (Fig. 1, items 116, 120, 182), the one or more coolant temperature inputs provided by one or more coolant temperature sensors (Para. 0022…..sensors 106 and 108) 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Krummel as per Hossain, the motivation being that “Improves accuracy of the sensor since calibration report is used to create a linearizing correction curve.  Both the automatic and manual modes of the tool both use the piece wise scale method to correct for the know inaccuracy of the sensor.”

Regarding claim 6, Hossain disclosed the method of claim 5, wherein the one or more coolant temperature inputs comprises a first temperature input from a first temperature sensor (Para. 0019......Thermal control module 116 is operably connected with input temperature sensor 106), the first temperature sensor (Fig. 3, Sensor 106) configured to ascertain a temperature of coolant Inlet temperature sensor 106 is arranged to sense a temperature of coolant flowing into inlet 100), 
and/or a second temperature input from a second temperature sensor (Fig. 3, Sensor 108), 
the second temperature sensor configured to ascertain a temperature of coolant flowing out of the rotor core assembly (Para. 0019…..outlet 104 includes an outlet temperature sensor 108.); 
	and/or wherein the one or more coolant temperature inputs comprises a third temperature input from a third temperature sensor (Fig. 3, Sensor 206) (Para. 0026…..Thermal control module 200 receives input signals from outlet temperature sensors 206, 208 and 210), 
the third temperature sensor configured to ascertain a temperature of coolant flowing into a stator core assembly (Para. 0026), 
and/or a fourth temperature input from a fourth temperature sensor (Fig. 3, Sensor 210), the 
fourth temperature sensor configured to ascertain a temperature of coolant flowing out of the stator core assembly. (Para. 0027)

Regarding claim 7, Hossain disclosed the method of claim 5, wherein the one or more coolant temperature inputs comprises: a fifth temperature input (See input to Thermal control module 200 at Fig. 3) from a fifth temperature sensor (Fig. 3, Sensor 208), the fifth temperature sensor configured to ascertain a temperature of a rotor core assembly (Para. 0026….For example, temperature at outlet temperature sensor 208 may indicate a need for more cooling at stator core 24), Note: the examiner has taken the position that the stator and rotor works together in the operation of the motor and cooling and sensing of the stator temperature is the same as for the rotor. 

Regarding, claim 12, Krummel disclosed the method of claim 1, 
Krummel do not disclose wherein the one or more control commands comprises a command configured to adjust a temperature and/or a flow rate of coolant flowing through a cooling conduit; and/or wherein the one or more control commands comprises a command configured to adjust a flow rate of cooling air flowing through an air conduit.
However, Hossain disclosed wherein the one or more control commands comprises a command configured to adjust a temperature and/or a flow rate of coolant flowing through a cooling conduit; (Para. 0021…..thermal control module 116 signals pump 102 to adjust coolant flow rate through adaptive cooling system 70.) and/or wherein the one or more control commands comprises a command configured to adjust a flow rate of cooling air flowing through an air conduit. (Para. 0026......Thermal control module 200 receives input signals from outlet temperature sensors 206, 208 and 210 indicating.......Based on the signals from one or more of outlet temperature sensors 206, 208 and 210, thermal control module 200 controls coolant delivery to first, second, third and fourth coolant circuits.......adjusting the rate of flow in each circuit.)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Krummel as per Hossain, the motivation being that “Improves accuracy of the sensor since calibration report is used to create a linearizing correction curve.  Both the automatic and manual modes of the tool both use the piece wise scale method to correct for the know inaccuracy of the sensor.”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krummel US 2017/0023348 in view of Hossain et al. US 2014/0339932 and further in view of Miyashita et al. 4,144,469

Regarding claim 8, Krummel disclosed the method of claim 5, 
Krummel do not teach wherein the air gap length model the air gap length model is based at least in part on a coefficient of thermal expansion for one or more components of a rotor core assembly and/or a stator core assembly.
However, Miyashita teach the air gap length model (See Fig. 4) is based at least in part on a coefficient of thermal expansion for one or more components of a rotor core assembly and/or a stator core assembly. (Col. 2, Ln 26-31)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Krummel as per Miyashita the motivation being that “Reduction in number of fabrication steps and in transmission loss where there is a reduction in the temperature rise of the rotor, so that neighboring fluid and a contact area of the protrusion part are increased.”

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krummel US 2017/0023348 in view of Mobius US 5,939,809

Regarding claim 10, Krummel disclosed the method of claim 9, as to the air gap length model
Krummel do not disclose that the model is based at least in part on an amount of centrifugal force exhibited by a rotor core assembly. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Krummel as Mobius, the motivation being that the construction, of the rotor assembly significantly increasing the rotor-stator air gap, maintains magnets fixed to rotor, without submitting them to stresses that might impair their integrity.

Claims 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krummel US 2017/0023348 in view of Barker et al. US 2015/0288255 

Regarding claim 13, Krummel disclose the method of claim 1, 
Krummel do not disclosed wherein the one or more controllable devices comprises a control valve configured to allow a volume of coolant flowing through the cooling conduit to bypass a heat exchanger. 
However, Barker disclosed wherein the one or more controllable devices comprises a control valve (Para. 0139….The relative proportion of coolant that flows in each of the rotor and the stator can be controlled by a controllable valve or is determined by the relative) configured to allow a volume of coolant flowing through the cooling conduit to bypass a heat exchanger. (Para. 0139) Note: the prior art teach coolant that flows in each of the rotor and the stator can be controlled by a controllable valve, the examiner has interpret this as bypassing the heat transfer process whereby the coolant fluid continues on it path to the stator.


Regarding claim 19, Krummel disclosed an air gap control system, the system comprising: 
an electric machine (Para. 0018) comprising: 
a rotor core assembly (Fig. 1) comprising a rotor core and a rotor shaft operably coupled to the rotor core; (Note: the rotor shaft is an inherent feature of the rotor)	
a stator core assembly comprising a stator core and a stator housing operably coupled to the stator core, the stator core circumferentially surrounding the rotor core; and 
an air gap having a length, L, (Fig’s 1 and 3, item 12) the air gap located between and defined by an inner surface of the stator core and an outer surface of the rotor core; (See Fig’s 1 and 3) Note: the stator is an inherent item of the electrical engine
an air gap controller (The controller 20b shown in FIG. 7) configured to control the length, L of the air gap at least in part by controlling or more of: 
Krummel do not teach controlling one or more a flow rate of coolant flowing through the cooling conduit.
However, Baker disclosed a flow rate of coolant flowing through the cooling conduit (Para. 0146…..It may also be provided that, in use, in any of the embodiments or examples 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Krummel as per Baker, the motivation being that the use of conduits for the fluid ensures that the fluid can be delivered to, and returned from the tortuous paths without sudden changes in relative velocity between the rotor parts and the fluid, thus resistance to the flow of coolant can be minimized.

Regarding claim 20, Barker disclose the system of claim 19, wherein the system is implemented in an aircraft, a marine vessel, or a motor vehicle. (Para. 0134….."hybrid vehicle", i.e. a 
vehicle powered by a power system capable of providing power either from a 
combustion engine or from an electric motor.)
                                                                Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
                                                                                                                             

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        /MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846